Case 1:17-cr-00089-JAW Document 153 Filed 12/04/20 Page 1 of 10          PageID #: 1115




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

 UNITED STATES OF AMERICA               )
                                        )
       v.                               )      1:17-cr-00089-JAW
                                        )      1:20-cv-00093-JAW
 IULIAN PETRE                           )

            ORDER AFFIRMING THE RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE

       Iulian Petre objects to the Magistrate Judge’s recommended decision that his

 motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 is time-

 barred. The Court reviewed and considered the Magistrate Judge’s recommended

 decision, together with the entire record; the Court has made a de novo determination

 of all matters adjudicated by the Magistrate Judge’s recommended decision; and the

 Court concurs with the recommendations of the Magistrate Judge in full, and for the

 reasons set forth in his recommended decision and in this Order determines that no

 further proceedings are necessary.

 I.    BACKGROUND

       On August 28, 2017, a jury convicted Iulian Petre of six counts of receiving a

 firearm in interstate commerce with intent to commit an offense and aiding and

 abetting and three counts of shipment of a firearm in foreign commerce with intent

 to commit an offense an aiding and abetting. Jury Verdict Form at 2-4 (ECF No. 90).

 On April 5, 2018, the Court sentenced Mr. Petre to twenty-four months in prison,

 three years of supervised release, a $900.00 special assessment, and no fine. J. at 2-

 7 (ECF No. 124).
Case 1:17-cr-00089-JAW Document 153 Filed 12/04/20 Page 2 of 10           PageID #: 1116




       Mr. Petre did not file a notice of appeal with the Court until November 7, 2019.

 Notice of Appeal (ECF No. 130). On December 13, 2019, the First Circuit concluded

 that Mr. Petre’s notice of appeal was untimely and dismissed the appeal. J. (ECF

 No. 136).   The Court received the First Circuit’s mandate on January 3, 2020.

 Mandate (ECF No. 137).

       On March 11, 2020, Mr. Petre moved under 28 U.S.C. § 2255 to vacate, set

 aside, or correct his sentence, while in a halfway house after his release from prison.

 Mot. to Vacate, Set Aside, or Correct a Sentence By a Person in Federal Custody at 1-

 2 (ECF No. 138) (Def.’s Mot.). On March 13, 2020, the Magistrate Judge ordered the

 Government to answer. Order to Answer (ECF No. 140). On March 18, 2020, the

 Government requested that the Magistrate Judge authorize Mr. Petre’s former

 lawyer to disclose his communications with Mr. Petre that would be relevant to Mr.

 Petre’s Sixth Amendment claim, which alleges ineffective assistance of counsel.

 Gov’t’s Mot. for Ct. Order Authorizing Disclosure of Confidential Communications and

 to Extend the Deadline for Answering the 28 U.S.C. § 2255 Pet. (ECF No. 141). On

 May 11, 2020, the Magistrate Judge granted the Government’s motion. Order on

 Pending Mots. (ECF No. 147).

       On July 10, 2020, the Government filed its response and moved for summary

 dismissal of Mr. Petre’s § 2255 motion. Gov’t’s Resp. to Pet’r’s Mot. Pursuant to 28

 U.S.C. § 2255 and Mot. for Summary Dismissal at 1 (ECF No. 149). At the same

 time, the Government also filed a declaration from Mr. Petre’s prior attorney, Jeremy

 Pratt. Id., Attach. 1, Decl. of Jeremy Pratt (Pratt Decl.). On July 29, 2020, Mr. Petre



                                           2
Case 1:17-cr-00089-JAW Document 153 Filed 12/04/20 Page 3 of 10            PageID #: 1117




 replied. Pet’r’s Resp. to the Gov’t and the 2255 Mot. to Stay (ECF No. 150); id., Attach.

 1, Pet’r’s Resp. to the Decl. of Jeremy Pratt.

        On September 29, 2020 the Magistrate Judge issued his recommended decision

 on Mr. Petre’s § 2255 motion, which recommended that the Court (1) dismiss the

 motion because Mr. Petre filed it outside the one-year statute of limitations and

 equitable tolling was improper and (2) deny a certificate of appealability.

 Recommended Decision on 28 U.S.C. § 2255 Mot. at 1-5 (ECF No. 151) (Recommended

 Decision). On October 9, 2020, Mr. Petre objected. Recommended Decision on 28

 U.S.C. 2255 Mot. (ECF No. 152) (Def.’s Obj.). The Government did not respond to

 Mr. Petre’s objection.

 II.    DISCUSSION

        Although the Magistrate Judge’s recommended decision is correct and in

 general requires no elaboration, the Court addresses four of Mr. Petre’s objections to

 set the record straight.

        A.     Alleged Judicial Intervention on behalf of the Prosecution

        Mr. Petre accuses the Court of intervening during his testimony to aid the

 prosecution. See Def.’s Obj. at 3 (“Judge Woodcock, however, intervened to save the

 feds for not losing the case page 55 from my testimony”). That is not what happened.

 At Mr. Petre’s trial, the following exchange occurred while AUSA Ruge was cross-

 examining Mr. Petre:

        Mr. Ruge:     Okay. So you’re saying that anybody who saw a serialized
                      part of this firearm in Romania is lying, that’s your
                      testimony?



                                             3
Case 1:17-cr-00089-JAW Document 153 Filed 12/04/20 Page 4 of 10           PageID #: 1118




       The Court:     That’s an improper question. Ladies and gentlemen, that
                      question is not proper under the rules of evidence, and you
                      are to disregard the question entirely.

       Mr. Ruge:      I apologize to the Court.

       Mr. Ruge:      Your testimony was they’re bluffing; is that correct?

       Mr. Petre:     Bluffing towards the agents that went there and searched
                      for the guns.

       Mr. Ruge:      So your testimony was they were bluffing. What did you
                      mean by bluffing? Do you mean they weren’t telling the
                      truth?

       Mr. Petre:     Right.

       Mr. Ruge:      Okay. By not telling the truth, they –

       Court Reporter:         I’m sorry, can you repeat that?

       Mr. Ruge:      I’m sorry. It means they –

       The Court:     I will see counsel.

 Partial Tr. of Proceedings at 55:5-23 (ECF No. 95) (Trial Test.). Then, at sidebar, the

 following exchange happened:

       The Court:     It’s improper for you to ask him whether someone else is
                      lying.

       Mr. Ruge:      But that’s what he testified to on direct.

       The Court:     You’ve gone far enough.

       Mr. Ruge:      Yes, Your Honor. Thank you, Your Honor.

 Id. at 55:25-56:5.

       Although AUSA Ruge defended the questions on the ground that Mr. Petre

 himself had opened the door by claiming other witnesses were bluffing, the Court



                                              4
Case 1:17-cr-00089-JAW Document 153 Filed 12/04/20 Page 5 of 10           PageID #: 1119




 concluded that the prosecutor should not venture into an area of questioning so

 prejudicial to the Defendant. See United States v. Pereira, 848 F.3d 17, 21 (1st Cir.

 2017); United States v. Sullivan, 85 F.3d 743, 750 (1st Cir. 1996); United States v.

 Akitoye, 923 F.2d 221, 224 (1st Cir. 1991). The Court did not, as Mr. Petre claims,

 “save the feds [from] losing the case.” See Def.’s Obj. at 3. To the contrary, the Court

 inserted itself in favor of the Mr. Petre, not the prosecution, in ruling this line of

 questioning off limits.

       B.     Mr. Petre’s Alleged Need for an Interpreter

       Mr. Petre also alleges that he needed an interpreter present during his

 prosecution, particularly during his sentencing. See Def.’s Obj. at 2 (“Attorney Pratt

 never asked me if I needed an interpreter”). This is the very first time Mr. Petre has

 claimed he needed an interpreter and the Court is extremely dubious about this

 assertion.

       Mr. Petre went through the entire criminal justice process in the District of

 Maine and at no time ever claimed he needed an interpreter. Tr. of Proceedings, Att’y

 Appointment and Initial Appearance 2:2-16:13 (ECF No. 146); Pretrial Servs. Report

 1-4 (ECF No. 8); Tr. of Proceedings, Arraignment 2:2-11:15 (ECF No. 143); Partial Tr.

 of Proceedings, Jury Trial Frye Colloquy 2:2-3:14; Partial Tr. of Proceedings, Jury

 Trial Colloquy with Judge 2:3-3:24 (ECF No. 145); Tr. of Proceedings, Sentencing

 Proceedings 2:2-95:20 (ECF No. 142) (Sentencing Tr.). In fact, Mr. Petre testified on

 his own behalf during his jury trial and was subjected to rigorous cross-examination,

 but at no point, suggested he was having any difficulty with English. Trial Test. at



                                            5
Case 1:17-cr-00089-JAW Document 153 Filed 12/04/20 Page 6 of 10           PageID #: 1120




 3:5-83:6. Nor is Mr. Petre’s newly asserted difficulty with English apparent from the

 Court’s review of his extended testimony. Id.

       During his testimony, Mr. Petre described his familiarity with the English

 language. He said that he had gone to high school in Bucharest, Romania and had

 studied English, but had not become fluent. Id. 4:11-25. Mr. Petre first entered the

 United States on November 30, 1989 and he became a naturalized citizen on

 September 26, 1995. Presentence Investigation Report ¶ 35 (PSR). When he arrived

 in the state of Maine, his American sponsor found a person to tutor him in English

 and Mr. Petre studied English for a year under his tutelage. Trial Test. 12:6-12. He

 then took classes at Waterville High School in English as a second language. Id.

 12:11-12.

       Finally, at his sentencing hearing, the Court directly asked Mr. Petre whether

 Part C, the contents of the Presentence Investigation Report (PSR) relating to his

 offender characteristics, were accurate. Sentencing Tr. 5:15-6:7. In response to the

 Court’s direct question, Mr. Petre represented to the Court that the contents of the

 PSR were accurate. Id. 6:3-5. For purposes of this order, the significance of this

 representation is that the PSR directly addressed his English fluency:

       His primary language is Romanian; however, he is fluent in English as
       a second language.

 PSR ¶ 35. “A defendant is normally bound by the representations that he himself

 makes in open court.” United States v. Gates, 709 F.3d 58, 69 (1st Cir. 2013). In fact,

 as the First Circuit has noted, such statements ”are more likely to be reliable than

 later versions prompted by second thoughts.” See id. (internal quotation omitted).

                                           6
Case 1:17-cr-00089-JAW Document 153 Filed 12/04/20 Page 7 of 10           PageID #: 1121




 The Court knows of no reason to accept Mr. Petre’s late-discovered lack of fluency in

 English.

       C.     Acquitted Conduct Sentencing

       In addition, Mr. Petre claims that it was “disgraceful and shameful conduct”

 for the Court to consider counts 1-3 of the indictment, on which the jury acquitted

 him, during his sentencing. Def.’s Obj. at 6. Again, this is not what happened. The

 Court expressly chose not to sentence Mr. Petre based on his acquitted conduct. At

 sentencing, the Court provided a transparent analysis of the acquitted conduct issue,

 stating:

              Regarding conduct that in this case was either acquitted conduct
       or dismissed conduct – and I think I’m including the three firearms
       under either version here, either under the Logan airport incident or
       relevant conduct in 2012 – the courts have made it clear that even
       though conduct has been acquitted or dismissed, the court may consider
       such conduct for sentencing purposes, but the courts have also made it
       clear that a sentencing judge may disagree with the guidelines. The
       authority to do so is found in the Supreme Court cases of Kimbrough
       and Gall and the children of Kimbrough and Gall.

             The First Circuit recently wrote that a sentencing court, quote,
       may consider relevant conduct that constitutes another offense even if
       the defendant has been acquitted of that offense so long as it can be
       proven by a preponderance of the evidence, unquote, and that’s United
       States v. González, which is 857 F.3d 46, at 58, a 2017 First Circuit case.

             So, clearly, I have the authority to consider acquitted conduct or
       dismissed conduct, but I’m not aware of any post-Booker authority,
       either from the Supreme Court or the First Circuit, that actually
       requires the sentencing court to consider acquitted or dismissed
       conduct.

             As a matter of fairness, I have never liked the part of the law that
       allows me to consider acquitted conduct. It strikes me as being contrary
       to common perceptions of criminal justice. In other words, what we’re
       talking about here, for example, is Count 1, where the defendant –

                                           7
Case 1:17-cr-00089-JAW Document 153 Filed 12/04/20 Page 8 of 10                PageID #: 1122




       where the government put on a case against the defendant involving a
       specific firearm, argued that case, presented many witnesses over the
       course of many days, they were cross-examined, arguments were made,
       and the jury, after due consideration, acquitted the defendant of that
       charge, and now, based on a preponderance of the evidence, the
       government brings the firearm that was the subject in the acquitted
       count back into the sentencing process and holds even the acquitted
       conduct against the defendant.

              I just don’t like that; I don’t like it as a matter of policy; I think it
       is disturbing. Again, I’m not blaming the government. The government
       has a right to bring those matters before the court and courts have –
       even the Supreme Court has upheld the use of acquitted conduct for –
       to calculate sentencing guidelines because the standard of proof is lower.

              But from the court’s perspective, once the government has put the
       facts underlying an offense before a jury and the jury has acquitted a
       defendant, it seems patently unfair to use the same acquitted conduct to
       enhance the defendant’s sentence on the crimes for which the defendant
       was convicted, and my thinking extends to the conduct underlying the
       dismissed counts. This is not to say that in a unique and particular case
       I might conclude that acquitted conduct is properly considered, but here,
       where the government failed to sustain its burden of proof on Counts 1,
       2, and 3 and just before trial dismissed Count 9, the court will not hold
       the facts in those unproven counts against the defendant.

 Sentencing Tr. at 33:8-35:11.

       Even though the Court did not sentence Mr. Petre on the basis of his acquitted

 conduct, Mr. Petre correctly observes that it could have. Def.’s Obj. at 5 (“[F]ederal

 judges can, and often do, use what’s called ‘acquitted conduct’ charges for which a

 person has been found not guilty when sentencing defendants for the crimes the jury

 says they did commit”); see United States v. Watts, 519 U.S. 148, 152 (1997) (noting

 that “under the pre-Guidelines sentencing regime, it was well established that a

 sentencing judge may take into account facts introduced at trial relating to other

 charges, even ones of which the defendant has been acquitted” and that “[t]he



                                              8
Case 1:17-cr-00089-JAW Document 153 Filed 12/04/20 Page 9 of 10                        PageID #: 1123




 Guidelines did not alter this aspect of the sentencing court’s discretion”) (internal

 citation omitted); see also 18 U.S.C. § 3661 (“No limitation shall be placed on the

 information concerning the background, character, and conduct of a person convicted

 of an offense which a court of the United States may receive and consider for the

 purpose of imposing an appropriate sentence”). The United States Supreme Court

 has long held that judges do not violate the Constitution by considering acquitted and

 uncharged conduct during sentencing. See Watts, 519 U.S. at 152 (discussing the

 history of this practice); see also Williams v. New York, 337 U.S. 241, 244-50 (1949)

 (upholding a death sentence that a judge imposed after finding the defendant

 committed approximately thirty uncharged burglaries, had “a morbid sexuality,” and

 was “a menace to society”).

        Thus, Mr. Petre’s objection on this front is without merit. He alleges error that

 (1) did not happen and (2) would not be error even if it had occurred.

        D.      Double Jeopardy

        Relatedly, Mr. Petre argues that his sentence violates the Double Jeopardy

 Clause of the Fifth Amendment. Def.’s Obj. at 6-7. Mr. Petre faults the Court for

 considering three firearms that he purchased in 2007 from Kittery Trading Post when

 it sentenced him, claiming that violated the Double Jeopardy Clause because those

 three firearms were the subject of an earlier civil infraction. Id. at 6-7. This did not

 happen either. 1 As the sentencing transcript shows, the Court chose not to consider


 1       The Court doubts that considering the 2007 civil infraction would have violated the Double
 Jeopardy Clause. See Hudson v. United States, 522 U.S. 93, 98-99 (1997) (“We have long recognized
 that the Double Jepardy Clause does not prohibit the imposition of all additional sanctions that could,
 ‘in common parlance,’ be described as punishment. The Clause protects only against the imposition of

                                                   9
Case 1:17-cr-00089-JAW Document 153 Filed 12/04/20 Page 10 of 10                       PageID #: 1124




 Mr. Petre’s 2007 conduct for several reasons, including the fact that the Government

 did not prosecute him at that time, the policies underlying the typical five-year

 statute of limitations for federal offenses, and the Court’s belief that the Government

 failed to show “that the events in 2007 were, in fact, the same scheme or plan as the

 instant offense . . ..” Sentencing Tr. at 36:12-38:7. Thus, the Court finds no basis for

 Mr. Petre’s double jeopardy objection.

 III.   CONCLUSION

        1.      The Court AFFIRMS the Recommended Decision of the Magistrate
                Judge (ECF No. 151).

        2.      The Court DENIES Iulian Petre’s Motion to Vacate, Set Aside, or
                Correct a Sentence by a Person in Federal Custody (ECF No. 138).

        3.      The Court DENIES a certificate of appealability pursuant to Rule 11 of
                the Rules Governing Section 2255 Cases.

 SO ORDERED.

                                                /s/ John A. Woodcock, Jr.
                                                JOHN A. WOODCOCK, JR.
                                                UNITED STATES DISTRICT JUDGE

 Dated this 4th day of December, 2020




 multiple criminal punishments for the same offense . . .”) (emphasis in original) (internal citations
 omitted); see also Witte v. United States, 515 U.S. 389, 401-04 (1995) (concluding that the Double
 Jeopardy Clause bars successive punishment for the same offense but does not preclude a sentencing
 court from increasing a defendant’s sentence for an offense after considering conduct underlying a
 prior offense). However, the Court need not decide this issue because it did not consider that conduct
 for purposes of its sentencing guideline calculations.

                                                  10
